Citation Nr: 0107254	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  99-12 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lower back 
disability.

2.  Entitlement to service connection for a cervical spine 
(neck) disability.

3.  Entitlement to service connection for a gastrointestinal 
disability.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for a left foot 
disability.

6.  Entitlement to service connection for a left ankle 
disability.

7.  Entitlement to service connection for chronic fatigue 
syndrome, to include a claim of entitlement to service 
connection for fatigue as a manifestation of a chronic 
disability resulting from an undiagnosed illness.

8.  Entitlement to an initial rating exceeding zero percent 
for a right knee disability. 

9.  Entitlement to an initial rating exceeding zero percent 
for a right shoulder disability.

10.  Entitlement to an initial rating exceeding zero percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to April 
1977, and from April 1980 to September 1997.  He is a Persian 
Gulf War veteran, having served in the Southwest Asia theater 
of operations during the period of war known as the Persian 
Gulf War, specifically during the months of February and 
March 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

A videoconference hearing was held on August 24, 2000, before 
the undersigned, who is a Member of the Board and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b).  A transcript of the hearing is of 
record.

The issue listed above as issue number seven has been 
expanded to include a claim for service connection based on 
chronic disability due to an undiagnosed illness since it 
appears, from a liberal review of the record, that the 
veteran, a Persian Gulf War veteran, is also implying on 
appeal that the claimed disability may very well represent a 
chronic disability not attributable to any known clinical 
diagnosis.

The Board has re-characterized the issues listed above as 
issues eight through ten as issues in which the veteran is 
disagreeing with the initial rating assigned by the RO when 
service connection for a right knee disability, a right 
shoulder disability, and bilateral hearing loss, was granted 
in May 1998, rather than as mere increased rating issues.  
The importance of the distinction rests on the fact that, in 
characterizing the issues as matters in which the claimant is 
seeking an initial rating higher than that originally 
assigned in an original grant of service connection, VA is 
also recognizing, and evaluating, the potential for staged 
ratings.  See, Fenderson v. West, 12 Vet. App. 119 (1999).

The issues listed above as issues four through ten will only 
be addressed in the remand portion of the present 
decision/remand.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal of the issues of entitlement to service 
connection for lower back, cervical spine (neck), and 
gastrointestinal disabilities has been obtained and developed 
by the agency of original jurisdiction.

2.  It is shown that the veteran started suffering from lower 
back problems during service, that these problems continued 
to bother him for several years and were noted to have 
developed into an abnormality on separation, and there is a 
medical opinion in the files establishing a nexus between the 
inservice onset of the veteran's lower back problems and his 
current lower back disability.

3.  It is shown that the veteran injured his neck during 
service, that he currently has a cervical spine disability, 
and there is a medical opinion in the files establishing a 
nexus between the inservice onset of the veteran's cervical 
spine (neck) problems and his current cervical spine (neck) 
disability.

4.  It is shown that the veteran's gastrointestinal problems 
started during service, that a diagnosis of functional bowel 
syndrome was first rendered during service, and that such a 
chronic disability is currently manifested, and the veteran 
has submitted credible testimony to the effect that he has 
been suffering from this chronic medical condition 
continuously since his days in service.


CONCLUSIONS OF LAW

1.  Service connection for a lower back disability is 
warranted.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (2000).

2.  Service connection for a cervical spine (neck) disability 
is warranted.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (2000).

3.  Service connection for a gastrointestinal disability 
manifested by a functional bowel syndrome is warranted.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for any disease or 
injury diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

Recently-enacted legislation reiterates and clarifies VA's 
well-known duty to assist claimants in the development of 
their claims for VA benefits.  VA's re-defined duty to assist 
now requires VA to make all reasonable efforts to assist the 
claimant in obtaining the evidence that is necessary to 
substantiate his or her claim for VA benefits.  This includes 
assistance in obtaining the claimant's service and VA medical 
records, records held by any Federal department or agency, if 
adequately identified by the claimant, and any other relevant 
records identified by the claimant.  VA's re-defined duty to 
assist also requires, in the case of claims for disability 
compensation, that a medical examination be provided, or a 
medical opinion be sought, when such an examination or 
opinion is necessary to make a decision on the claim.  
Notwithstanding all of the above, every claimant has the 
responsibility to present and support his or her claim for VA 
benefits, but the Secretary shall give the benefit of the 
doubt to the claimant whenever there is an approximate 
balance of positive and negative evidence regarding any issue 
that is material to the determination of the matter in 
question.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103, 5103A, and 5107).

By reasonable doubt is meant one which exists because of an 
approximate balance of the positive and the negative evidence 
which does not satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of 
probability, as distinguished from pure speculation or remote 
possibility.  The reasonable doubt doctrine is also 
applicable even in the absence of official records, 
particularly if the basic incident allegedly arose under 
combat, or similarly strenuous conditions, and is consistent 
with the probable results of such known hardships.  See 
38 C.F.R. § 3.102.

At the outset, the Board finds that all evidence necessary 
for an equitable disposition of the veteran's appeal of the 
issues of entitlement to service connection for lower back, 
cervical spine (neck), and gastrointestinal disabilities has 
been obtained and developed by the agency of original 
jurisdiction.  In this regard, it is noted that the medical 
and testimonial evidence in the files provides sufficient 
bases to grant the benefits sought by the veteran on appeal 
in these three instances, thereby rendering unnecessary a 
remand of these three issues for due process re-adjudication 
under the provisions of the recently-enacted VCAA.


First Issue
Entitlement to service connection for a lower back 
disability:

The veteran contends that he is entitled to be service-
connected for a lower back disability that he incurred in 
service.  At the videoconference hearing, he essentially 
stated that his current problems with his lower back started 
during service, in August 1989, and that he still suffered 
from such disability.

A review of the veteran's service medical records confirms 
that the veteran complained in August 1989 of a five-day 
history of back pain, secondary to having picked up a box.  
The pain was sharp, but did not go down the legs, and the 
veteran denied a prior history of back pain.  The assessment 
was listed as lower back pain/lumbar spinal stenosis. 

In April 1990 the veteran again complained of back pain, 
secondary to having flexed his back while putting on a 
rucksack 72 hours prior to the consultation.  The pain had 
immobilized the veteran for about 30 seconds to a minute, 
followed by dull, throbbing pain.  No actual assessment was 
recorded, but the examiner found that there was muscle 
warmth, as well as tenderness on the right side of the 
veteran's lower back.

The veteran's service medical records further reveal three 
additional medical consultations, in April, May and December 
1992, due to complaints of lower back pain.  The complaints 
were objectively confirmed essentially by evidence of limited 
range of motion, and the assessments were listed as acute 
muscle spasm, lumbosacral muscle strain, and lumbar 
paraspinal spasm.

On separation examination in April 1997, the veteran 
complained of recurrent back pain, and the examiner gave the 
veteran's spine an abnormal clinical evaluation, explaining 
that the veteran suffered from a facet abnormality at the L5 
level, with decreased range of motion.

On February 1999 VA spine examination, the examiner noted no 
evidence of painful motion, spasm, weakness, or tenderness, 
nor postural or neurological abnormalities, but right and 
left flexion was accomplished to 30 and 27 degrees, 
respectively, with forward flexion and backward extension 
accomplished to 56 and 20 degrees, respectively.  
Degenerative joint disease of the lumbar spine, with no loss 
of function due to pain, was diagnosed.  VA X-Rays of the 
same date demonstrated mild disk space narrowing at the L2-3, 
L3-4, L4-5, and L5-S1 levels of the veteran's lumbosacral 
spine.

In addition to his testimony at the August 2000 
videoconference hearing, the veteran submitted a July 1999 
document subscribed by a private physician, who studied the 
veteran's entire file and thereafter rendered the following 
opinion on causation:

It is a virtual certainty that the disc 
space narrowing noted on spine films made 
by the VA would have been present while 
on active [duty] had x-rays been made.  
To believe that the problem occurred in 
the period of one year between his 
discharge and the time the VA made x-
rays, in the absence of some episode of 
trauma, strains the credulity of an 
unbiased observer.

As discussed above, the record confirms that the veteran 
started suffering from lower back problems during service, 
that these problems continued to bother him for several years 
and were noted to have developed into an abnormality on 
separation, and there is a medical opinion in the files 
establishing a nexus between the inservice onset of the 
veteran's lower back problems and his current lower back 
disability.

In view of the above finding, the Board concludes that 
service connection for a lower back disability is warranted.

Second Issue
Entitlement to service connection for a cervical spine (neck) 
disability:

The veteran contends that he is entitled to be service-
connected for a cervical spine disability that he incurred in 
service.  At the videoconference hearing, he essentially 
stated that his current problems with his cervical spine 
started during service, after a Jeep accident in 1983 or 1984 
in which his head "went through the windshield and I was 
medivaced out on a helicopter ... ."

A review of the veteran's service medical records confirms 
that the veteran was involved in a Jeep accident in December 
1983, after which he complained of left leg and neck pain, 
with associated loss of feelings in the fingertips of his 
left hand, headaches, and pressure behind the eyes.  On 
examination, the neck was tender to right sensation, 
circulation and motion, but there was full range of motion of 
the cervical spine.  The assessment was listed as a head 
concussion.

As noted earlier, on separation medical examination in April 
1997, the veteran's spine was clinically evaluated as 
abnormal.  A specific reference to a cervical spine (neck) 
disability does not appear to have been made at that time, 
but it must be noted that that report is partly illegible. 

Also as noted earlier, on February 1999 VA spine examination, 
the examiner found no evidence of painful motion, spasm, 
weakness, or tenderness, nor postural or neurological 
abnormalities.  However, the veteran's cervical spine had 
right and left flexion to 36 and 40 degrees, respectively, 
with forward flexion and backward extension accomplished to 
40 and 30 degrees, respectively.  Degenerative joint disease 
of the cervical spine, with no loss of function due to pain, 
was diagnosed, and VA X-Rays of the same date demonstrated 
disk space narrowing at the C3-4, C4-5, and C5-6 levels of 
the veteran's cervical spine.

Regarding this particular claim, the subscriber of the above 
mentioned July 1999 private medical statement indicated the 
following:

Neck pain.  The [veteran] was involved in 
a jeep accident in 1983 and apparently 
suffered a concussion.  He complained of 
neck and left leg pain, and when seen in 
a clinic the following day complained 
also of numbness of the fingertips of the 
left hand, suggestive of a disc syndrome.  
Plain x-rays were said to be within 
normal limits.  At the time of his 
discharge he mentioned a numbness of his 
right upper extremity when driving and 
sitting, which is consistent with a disc 
syndrome.  No x-rays were made at the 
time, and it was not until x-rays were 
made at the VA that [a] cervical spine 
disease [was noted].  It is an almost 
certainty that the disease in his 
cervical spine developed between 1985 and 
the time the VA made x-ray[s] ... .

As discussed above, the record confirms that the veteran 
injured his neck during service, that he currently has a 
cervical spine disability, and there is a medical opinion in 
the files establishing a nexus between the inservice onset of 
the veteran's cervical spine (neck) problems and his current 
cervical spine disability.  In view of this finding, the 
Board concludes that service connection for a cervical spine 
disability is warranted.


Third Issue
Entitlement to service connection for a gastrointestinal 
disability:

The veteran contends that he is entitled to be service-
connected for a gastrointestinal disability that had its 
onset during service.  At the videoconference hearing, he 
essentially stated that he started suffering from 
gastrointestinal symptoms (including uncontrollable diarrhea) 
during service, possibly secondary to stress, that his 
problems led him to go to sick call about a dozen times, and 
that a study that was conducted during service had revealed 
an enlarged pylorus.  He also indicated that he had been told 
during service that he probably had ulcers, and that he had 
been diagnosed, also during service, in 1985, with a 
functional bowel syndrome.

A review of the veteran's service medical records reveals an 
October 1983 assessment of gastric upset, and an October 1984 
interpretation of a study showing an enlarged pylorus, with 
no ulceration, and a recommendation to get treatment for 
symptoms of peptic ulcer disease.

According to an August 1985 inservice emergency consultation 
report, the veteran gave a five to ten-month history of lower 
"crampy" abdominal pain and diarrheal stools, which 
occurred five to six times a day.  The most recent episode 
was six weeks prior to the consultation, and a prior work up 
had shown prominent duodenal folds, but no ulcer.  The 
examiner opined that the disease "seems to be stress 
related," and listed the assessment as functional bowel 
syndrome.  The day after the veteran's emergency 
consultation, he was seen by another physician, who rendered 
an assessment of pain in the lower quadrants of the abdomen 
of unknown etiology, and recommended medical follow up.  Ten 
days later, still in August 1985, and thereafter almost a 
month later, in September 1985, assessments of functional 
bowel syndrome were rendered.

The veteran's service medical records further reveal 
complaints of lower abdominal pain in January and April 1989, 
June 1993, and June 1994, and complaints on separation of a 
history of frequent indigestion and stomach or intestinal 
trouble.

On VA medical examination in February 1999, the veteran gave 
a history of stomach problems starting in service in December 
1984, with symptoms including belly pain, dark stools, 
belching, noisy stomach, and discomfort in the stomach.  The 
veteran stated that, at one time, he had had an upper 
gastrointestinal series done, which had revealed prominent 
duodenal folds, but no obvious ulcer, and that he had been 
diagnosed with gastritis, and functional bowel syndrome.  
Currently, the veteran's main complaints were that his 
stomach "churned" and was noisy, and that he had diarrhea, 
which he described as four to six loose runny stools per day.  

The above report further reveals that the veteran reported 
that he had tried Metamucil, which had firmed his stools 
somewhat, but he did not acknowledge "any significant 
change."  On examination, bowel sounds were normal, there 
was no reproducible tenderness and no organomegaly, and, on 
sudden palpation, he complained and tended to guard a little 
bit, which was not the case on more careful, slower 
palpation.  The pertinent impressions were listed as lactose 
intolerance and functional or irritable bowel syndrome.

As discussed above, the record confirms that the veteran's 
gastrointestinal problems started during service, that a 
diagnosis of functional bowel syndrome was first rendered 
during service, and that such a chronic disability is 
currently manifested, and the veteran has submitted credible 
testimony to the effect that he has been suffering from this 
chronic medical condition continuously since his days in 
service.  In view of this finding, the Board concludes that 
service connection for a gastrointestinal disability 
manifested by a functional bowel syndrome is warranted.


ORDER

1.  Service connection for a lower back disability is 
granted.

2.  Service connection for a cervical spine (neck) disability 
is granted.

3.  Service connection for a gastrointestinal disability 
manifested by a functional bowel syndrome is granted.



REMAND

The veteran contends that he is entitled to be service-
connected for left knee, left foot, and left ankle 
disabilities, and for chronic fatigue syndrome.  He also 
contends that the initial ratings assigned by the RO for the 
service-connected right knee, right shoulder, and bilateral 
hearing loss, should all have been higher than zero percent, 
for each disability.  After a review of the evidentiary 
record, the Board is of the opinion that additional 
development should be undertaken prior to appellate review.  

The main reason for remanding the above seven issues is to 
ensure compliance with the notice and duty to assist 
provisions contained in the above discussed newly-enacted 
VCAA.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  Because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

VA's re-defined duty to assist also requires, in the present 
case, that the veteran be re-examined, in order to clarify 
whether he has, as claimed, disabilities of the left knee, 
left foot, and left ankle, as well as the claimed chronic 
fatigue syndrome.  For any such disabilities confirmed, the 
RO should also obtain a medical opinion as to their etiology.

Regarding the claimed chronic fatigue syndrome, the Board 
notes that, while an impression of "malaise and fatigue" 
was rendered by a VA physician in February 1999, it is not 
clear whether said impression was rendered based on the 
veteran's having met the specific requirements set forth by 
VA regulation for such a diagnosis/impression.  See 38 C.F.R. 
§ 4.88a.  The question of the etiology of this condition 
should also be clarified.  Also, as noted in the introduction 
to the present decision/remand, this service connection issue 
has been expanded/re-characterized by the Board to include a 
claim for service connection based on chronic disability due 
to an undiagnosed illness since it appears, from a liberal 
review of the record, that the veteran, a Persian Gulf War 
veteran, is also implying on appeal that the claimed 
disability may very well represent a chronic disability not 
attributable to any known clinical diagnosis.  On remand, the 
RO should make sure to develop this aspect of this service 
connection claim as well.

VA's re-defined duty to assist also leads the Board to 
believe that the veteran's service-connected disabilities 
should be re-examined and re-evaluated by VA, insofar as the 
veteran has claimed that all such disabilities are actually 
more severe than evaluated, and that his bilateral hearing 
loss has actually increased in severity.  The re-evaluation 
of the ratings assigned for these three service-connected 
disabilities should of course reflect the RO's consideration 
of the potential for staged ratings, as discussed in the 
above cited case of Fenderson.  Re-examinations of the 
veteran's right knee and right shoulder are also required 
because the report of a February 1999 VA joints examination 
contains short answers (such as "yes," "no," and "not 
applicable") to questions that are not included in the 
report, and it is not clear which answers refer to which of 
the veteran's musculoskeletal joints that were examined at 
that time.  This deficiency simply renders all these answers 
useless.  It is not clear either whether the veteran's 
claimed instability of the right knee has been objectively 
confirmed.

In view of the above, the above seven matters are remanded 
for the following additional development:

1.  The RO should schedule the veteran 
for a VA medical examination of his 
knees, left foot, left ankle, and right 
shoulder.  The examiner should be asked 
to review the pertinent evidence in the 
files, to include the service medical 
records and the reports of February 1999 
VA medical examinations and tests, prior 
to the examination, request, and 
interpret, for the record, any necessary 
tests and/or studies, examine the 
veteran, and submit a comprehensive, 
legible report of medical examination 
containing at least the following 
information:

A.  A statement as to whether he or 
she reviewed the files prior to the 
examination.

B.  His or her opinion as to whether 
the veteran currently has a left 
knee disability and, if he does, his 
or her opinion as to whether it is 
at least as likely as not that that 
disability is causally related to 
any inservice events, such as the 
December 1983 Jeep accident after 
which the veteran complained of left 
knee pain.

C.  His or her opinion as to whether 
the veteran currently has a left 
foot disability and, if he does, his 
or her opinion as to whether it is 
at least as likely as not that that 
disability is causally related to 
any inservice events, such as a 
December 1987 acute dorsiflexion 
injury of the left foot after a 
jump, which was diagnosed at the 
time as a left foot sprain.

D.  His or her opinion as to whether 
the veteran currently has a left 
ankle disability and, if he does, 
his or her opinion as to whether it 
is at least as likely as not that 
that disability is causally related 
to any inservice events, such as an 
April 1991 grade II left ankle 
inversion sprain.

E.  A thorough description of the 
service-connected right knee 
disability, to include whether there 
is objectively-confirmed (1) 
degenerative arthritis and/or (2) 
recurrent subluxation or lateral 
instability.  The examiner should 
also report the right knee's ranges 
of motion, comparing the actual 
ranges of motion with what is 
considered normal motion of a knee.  
He or she should also describe any 
additional functional impairment of 
the right knee due to pain, 
weakness, and/or fatigability.

F.  A thorough description of the 
service-connected right shoulder 
disability, to include whether there 
is objectively-confirmed 
degenerative arthritis.  The 
examiner should also report the 
right arm's ranges of motion, and 
should also describe any additional 
functional impairment of the right 
shoulder due to pain, weakness, 
and/or fatigability.

The examiner should be asked to include 
in the examination report a full 
rationale for all his or her opinions and 
conclusions.

2.  The RO should also schedule the 
veteran for a VA medical examination of 
the claimed chronic fatigue syndrome.  
The examiner should be asked to review 
the pertinent evidence in the files, to 
include the service medical records and 
the reports of February 1999 VA medical 
examinations and tests, prior to the 
examination, request, and interpret, for 
the record, any necessary tests and/or 
studies, examine the veteran, and submit 
a comprehensive, legible report of 
medical examination containing at least 
the following information:

A.  A statement as to whether he or 
she reviewed the files prior to the 
examination.

B.  His or her opinion as to whether 
the veteran's episodes of fatigue 
are severe enough to reduce his 
daily activities to less than 50 
percent of the usual level for at 
least six months.

C.  His or her opinion as to whether 
all other clinical conditions that 
may produce symptoms similar to a 
chronic fatigue syndrome are 
excluded by history, physical 
examination, and laboratory tests.

D.  His or her opinion as to whether 
there are objective indications of 
(1) acute onset of the condition, 
(2) low grade fever, (3) 
nonexudative pharyngitis, (4) 
palpable or tender cervical or 
axillary lymph nodes, (5) 
generalized muscle aches or 
weakness, (6) fatigue lasting 24 
hours or longer after exercise, (7) 
headaches of a type, severity or 
pattern that is different from 
headaches in the pre-morbid state, 
and/or (8) migratory joint pains.

E.  If the veteran's complaints of 
fatigue cannot be attributed to any 
known clinically diagnosis, the 
examiner's opinion as to whether the 
veteran nevertheless exhibits 
objective indications of chronic 
disability resulting from an illness 
or combination or illnesses 
manifested by the claimed symptoms 
of fatigue.

The examiner should be asked to include 
in the examination report a full 
rationale for all his or her opinions and 
conclusions.

3.  The RO should also schedule the 
veteran for a VA audiological evaluation.

4.  After all the above development has 
been conducted, and the resulting medical 
examination reports all have been 
associated with the files, the RO must 
review the record and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered. 

5.  The RO should thereafter re-
adjudicate all the claims hereby being 
remanded, in accordance with all 
applicable laws and regulations, making 
sure to consider the potential for staged 
ratings in re-adjudicating the issues 
listed as issues numbers eight through 
ten above, and evaluating the chronic 
fatigue syndrome issue also as a claim 
for a chronic disability due to an 
undiagnosed illness.

If, upon re-adjudication, either of the 
benefits sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the veteran's claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he is hereby reminded that he has the 
right to submit additional evidence and argument on the 
matters that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 


